Title: To James Madison from William Madison, 25 December 1802
From: Madison, William
To: Madison, James



D Brother,
Decr 25th. 1802

I lately obtained a copy of your Acct. with Tho: Richards & Co. altho applied for immeadeatly after you left here. The Credit for ¼ of Rent of Mill is not to be considerd final, ’till a settlemt is had with them on that Acct. In your last you wish to know what progress is made in the distribution of the lapsed lands, and how far my proposals are likely to be acceaded to: for information I send you the inclosed letter which not only farther developes the folly & eccentricity of the author, but likewise an ill founded pretext for not complying with the terms on which the distribution of the Slaves were made. My Mother left here Wednesday last on her way to Mr Hites. Sister Hite continues very low & but little probability of her geting better health. Suppose you were to suggest to Mr Hite the expediency of her vesting her Interest, in the real Estate of our father, in him either by Will or otherwise. Such a Step may prevent further inconvenience if not endless difficulties. I informed my mother, in person, that I wd relinquish my interest in the land designated in the memo. to my Sister Rose. I did this at her own house. When She was here the Subject was never mentioned. No doubt She was sensible of the inpropriety of the Doctr squeamishness. He did not meet me at Richards as mentioned in the letter so that I have had no interview with him since he wrote the letter. Company has just come in so that I must conclude with our best Regards to you all. Yrs Affectly
Wm Madison
 

   
   RC (NjP). Enclosure not found.



   
   Thomas Richards & Company handled payment of various debits and credits on the estate of James Madison, Sr. (copy of executorial account, 27 July 1818, in Hite v. Madison Papers [Madison County, Virginia, Circuit Court Records]).



   
   Letter not found. William Madison was probably referring to disagreements among Robert and Fanny Madison Rose and other family members over the will of James Madison, Sr. (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:268 n. 3; and William Madison to JM, 1 Nov. 1802).


